UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



MARK ELLIOTT FREEMAN,

       Plaintiff,


                      v.                                 Civil Action No. 11-1046 (JEB)


HUGO CHARVIS, et al.,

       Defendants.


                                 MEMORANDUM OPINION

       On or around June 6, 2011, Plaintiff Mark Freeman filed an incomprehensible Complaint

naming scores of Defendants and mentioning everything from his New Jersey high school

records to his decision to decline matching funds when running for President of the United States

to a settlement conference in the Virgin Islands. Defendant Todd Newman filed a Motion to

Dismiss on August 15, 2011, and the Court that same day directed Plaintiff to respond by

September 14, 2011, or face the risk that the case would be dismissed. Plaintiff has yet to

respond to Newman’s Motion.

       Although Defendant raises many compelling arguments as to the deficiency of Plaintiff’s

Complaint, the Court need not address them. Instead, the Court will, as with Defendant Bryant’s

Motion to Dismiss, by separate Order this day, find that Plaintiff has conceded the Motion under

LCvR 7(b), thereby resulting in dismissal.

                                                            /s/ James E. Boasberg
                                                            JAMES E. BOASBERG
                                                            United States District Judge
       Date: September 23, 2011